On Motion for Rehearing
Appellant contends that we erred in not sustaining his point of error which is as follows:
“The Motor Bus Act (Article 911a, V.A.C.S.), properly construed as a whole, requires a certificate of convenience and necessity from the Railroad Commission only where persons are regularly transported by motor vehicles over the highways for compensation, with fixed routes, schedules and terminal points. No certificate is required for Appellant’s IRREGULAR transportation of passengers, where the vehicles are operated without fixed schedules or routes, with the passengers establishing the pickup and return points and directing when, where and on which route the vehicle travels. All of Appellant’s acts of transportation complained of by Appellee fell within this ‘irregular’ category and, neither in pleading nor in proof, did Appel-lee even attempt to show that Appellant was regularly transporting persons or regularly operating upon the highways. Accordingly, the trial court erred in issuing the injunction.”
We quote the following from Appellant’s Motion for Rehearing:
“The following is quoted from the Statement in the Application for Writ of Error in Villalobos:
‘Petitioner’s request for admissions, and Respondents’ answers establish the following facts: That Petitioner operates a bus line between El Paso, Texas, and Fabens, Texas, and the intermediate points of Ysleta, Socorro, San Elizario, and Clint; that Petitioner is the holder of two Certificates of Convenience and Necessity issued by the Railroad Commission of Texas ; that the buses operated by Petitioner operate over regularly scheduled routes and schedules; that Respondents operate motor propelled vehicles for hire over the public highways of this State between El Paso, Ysleta, Socorro, Clint, and San Elizario, all in El Paso County, Texas; that Respondents do not have any Certificate of Convenience and Necessity.
Respondents [Defendants Holguin and others] each testified and they admitted making regular runs daily over the public highways between said cities and towns. Where [There] G. Hol-guin testified he waits at the stand he uses in El Paso until he has a full load, and then leaves; that the same is true of his operations at Ysleta; the other Respondents do likewise and each one makes three or four trips a day from Ysleta to El Paso; and they operate in the same fashion between Ysleta, and Clint, and San Elizario, each one making four or five trips a day. Ysavol Munoz testified to the same effect; also, Preceláino Paiz; Faustino Alar-con; Miguel Holguin; Juan Lujan; Espidron Hernandez. This testimony showed without dispute that Respondents operated regularly for hire over said highways and Respondents so conceded at the conclusion of the testimony, and did not ask for any issue because there was no dispute on that question, and no issue as to that ques*247tion was submitted.’ (Villalobos App. W/E, pp. 7, 8).
The following is copied from Petitioner’s argument:
‘Petitioner, who was plaintiff in the Trial Court, operates a common carrier bus line over a route extending from the City of El Paso, southeasterly to the unincorporated town of Ysleta, a distance of twelve miles (it is disputed whether this area is suburban, or not, to the City of El Paso) and continues from Ysleta southeasterly to the unincorporated towns of Clint and San Elizario, and additional 8 miles (this area admittedly is entirely rural, and is not suburban). This is a continuous operation from Clint to El Paso, and return, over a route approximately twenty miles long. It is all located in El Paso County, Texas. Petitioner has a Certificate of Convenience and Necessity from the Railroad Commission of Texas, authorizing this operation. Respondents operate a regular jitney passenger service OVER THIS SAME ROUTE, but they do not have a Certificate of Convenience and Necessity.
‘It is admitted by Respondents that they operate motor vehicles REGULARLY OVER SAID ROUTE, for the carriage of passengers for hire. * * * (Villalobos App. W/E, p. 9).’”
Appellant further contends, and we agree, that there is a fundamental difference between a taxicab and a jitney service. The latter has been consistently described by the courts as a motor vehicle and common carrier for hire traveling between certain definite points or termini and intermediate points. The facts before us further indicate that the service rendered by the jitneys in Villalobos, in addition to being between fixed points, was regular. Auto Transit Company v. City of Ft. Worth, 182 S.W. 685 (Tex.Civ.App., Fort Worth, 1915, er. ref’d); City of Memphis v. State, 133 Tenn. 83, 179 S.W. 631 (1915) ; Nolen v. Reichman, 225 F. 812 (Dist.Ct. [3 judges] W.D.Tenn.1915); Huston v. City of Des Moines, 176 Iowa 455, 156 N.W. 883 (Iowa S.Ct.1916).
Consequently, we follow our prior decision in Foster, set aside our previous judgment in our opinion heretofore entered, and upon such reconsideration reverse the judgment of the trial court and dissolve the injunction. The dissenting opinion and the concurring opinion are withdrawn.
Motion for rehearing granted; judgment reversed and injunction dissolved.